Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the
fee set forth in 37 CFR 1.17(e), was filed in this application after Advisory action.
Since this application is eligible for continued examination under 37 CFR 1.114, the
previous Final Rejection with the previous Office action has been withdrawn pursuant to
37 CFR 1.114. Applicant's submission filed on June 16, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see Applicant Remarks, filed May 17, 2021, with respect to claims 16-30 have been fully considered and are persuasive.  The previous rejection mailed on March 16, 2021 has been withdrawn.   In light of Applicant RCE filing and amendment of independent claims, an additional prior art search has been performed.
Applicant argues that the last office action contained referenced citation associated w/r to Pedersen et al which fail to teach keep alive messages.  
Examiner respectfully apologize for the error.  The Examiner acknowledges that the citation of referenced paragraphs of Pedersen were transformed and copied from the original office action, whereby the initial cited paragraphs 0630, 0633 and 0634 were 
Applicant further argues throughout that the previously cited prior art fail to teach the newly added limitation.  Examiner agrees.  Therefore, an additional prior art search has been performed and the results have been incorporated into the rejections that follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-25, 27, 28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nautiyal (US Patent 11,032,106.)




Regarding Claim 16, Nautiyal et al disclose a method of operating a communication system having a first communication unit and at least one second communication unit, the method comprising:
using logic communication connections for data transmission between the first communication unit and the at least one second communication unit (see Abstract, Fig. 12A, 12B, col. 15, line 43-67, tunnel/channel communication between communication network nodes, such as routers, switches); and
providing a further logic communication connection between the first communication unit and the at least one second communication unit and transmitting at least one joint keep-alive message via the further logic communication connection (see abstract, Fig. 5, col. 4, line 55 thru line col. 5, line 60, a further connection reserved for joint keepalive message), the joint keep-alive message containing at least one respective item of information relating to a plurality of the logic communication connections used for the data transmission (see abstract, Fig. 5, col. 4, line 66 thru line col. 5, line 45, a further connection reserved for joint keep-alive message keep-alive message includes communication connection associated with data forwarding/transmission);
wherein the further logic communication connection has a function that is different from functions of the logic communication connections for data transmission between the first communication unit and the at least one second communication unit   (see Abstract, Fig. 12A, 12B, col. 15, line 43-67, tunnel/channel communication between communication network nodes, such as routers, switches); and 
(see Figs. 5, abstract, col. 5, line 49-59, col. 6, line 33-58, a further logic communication connection (communication channel) separate from the first and second external device (first/second logic communication connection), whereby the communication device (further logic communication) transmits keep alive message, store keeper information) whereby the separate communication channel is dedicated/reserved for exchanging/forwarding keepalive messaging.

Regarding Claim 17, Nautiyal disclose further disclose transmitting the at least one joint keep-alive message by way of at least one of a publish-subscribe mechanism, a multicast, or a broadcast (see Figure 10, 11 and 13, col. 14, line 45-53, col. 15, line 1-25, multicast alive messages are communicated.)

Regarding Claim 18, Nautiyal disclose further disclose transmitting the at least one joint keep-alive message to the at least one second communication unit (see abstract, Figure 5, 11, communicating keep-alive to additional communication unit.)
Regarding Claim 19, Nautiyal disclose transmitting the at least one joint keep alive message to the first communication unit (see abstract, Figure 5, 11, communicating keep-alive to additional communication unit.)

Regarding Claim 20, Nautiyal disclose wherein the at least one second communication unit is one of a plurality of second communication units, and the method comprises using in each case precisely one or at least one of the logic communication connections for the data transmission between the first communication unit and each of the second communication units (see Fig. 10 and 11, communication among access device w/r multiple connections for data communication.)

Regarding Claim 21, Nautiyal disclose wherein the at least one second communication unit is precisely one second communication units, and the method comprises using the plurality of logic communication connections for the data transmission between the first communication unit and the second communication unit (see Fig. 10 and 11, communication among access device w/r multiple connections for data communication.)

Regarding claim 22, Nautiyal disclose which comprises assigning the logic communication connections to third communication units and using the second communication unit as a gateway between the first communication unit and the third communication units (see abstract, Fig. 5, col. 4, line 55 thru line col. 5, line 60, a further connection reserved for joint keepalive message.)
 .

Regarding Claim 23, Nautiyal disclose performing a protocol conversion by the second communication unit (see col. 1, line 35-57, col. 14, line 15-53,     encapsulation/decoding w/r protocol between communication units.)

Regarding Claim 24, Nautiyal disclose evaluating the at least one joint keep alive message at a receiver side and extracting information contained therein that relates to the respective logic communication connection used for the data transmission (see col. 9, line 16-37, keep alive data is transmitted (data isolated/extracted)).

Regarding Claim 25, Nautiyal disclose wherein the at least one joint keep-alive message, with regard to the plurality of logic communication connections used for the data transmission, contains in each case at least one item of information in the form of a sequence number of a data transmission last performed via the respective logic communication connection (see col. 2, line 34-44, col. 3, line 9 thru col. 4, line 55, connections utilized in combination with sequence number of transmission data with communication connection.)                                             

Regarding Claim 27, Nautiyal disclose wherein the respective one of the sequence numbers is assigned to the respective logic communication connection on the receiver side with the incorporation of configuration data (see col. 2, line 34-44, col. 3, line 9 thru col. 4, line 55, receiver side connections utilized in combination with sequence number of transmission data with communication connection.)        

Regarding Claim 28, Nautiyal teach a first communication unit and at least one second communication unit;
a plurality of logic communication connections for data transmission between the first communication unit and the at least one second communication unit (see Abstract, Fig. 11, 12A, 12B, col. 15, line 43-67, tunnel/channel communication between communication network nodes and associated connections, such as routers, switches); and
a further logic communication connection between the first communication unit and the at least one second communication unit (see abstract, Fig. 5, col. 4, line 55 thru line col. 5, line 60, a further connection reserved for joint keepalive message),
logic communication connection being configured for transmitting at least one joint keep-alive message, which joint keep-alive message contains at least one respective item of information relating to a plurality of the logic communication connections used for data transmission (see abstract, Fig. 5, col. 4, line 55 thru line col. 5, line 60, a further connection reserved for joint keepalive message); and 
wherein the further logic communication connection has a function that is different from functions of the logic communication connections for data transmission between the first communication unit and the at least one second communication unit, 
	wherein the further logic communication connection is separate from the logic communication connections for data transmission between the first communication unit and the at least one second communication unit, and the further logic communication connection is reserved for transmitting the joint keep alive message (see Figs. 5, abstract, col. 5, line 49-59, col. 6, line 33-58, a further logic communication connection (communication channel) separate from the first and second external device (first/second logic communication connection), whereby the communication device (further logic communication) transmits keep alive message, store keeper information) whereby the separate communication channel is dedicated/reserved for exchanging/forwarding keepalive messaging.


Regarding Claim 30, Nautiyal teach transmitting data between the first communication unit and the at least one second communication unit via logic communication connections, and transmitting at least one joint keep-alive message via a further logic communication connection established between the first communication unit and the at least one second communication unit, wherein the joint keep-alive message contains at least one respective item of information relating to a plurality of the logic communication connections used for transmitting data  (see col. 2, line 34-44, col. 3, line 9 thru col. 4, line 55, connections utilized in combination with sequence number of transmission data with communication connection.)                                             

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11. 	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable Nautiyal (US Patent 11,032,106) in view of Pedersen et al (US PGPUB 20100023582)

Regarding Claim 29, although Nautiyal fail to teach wherein said first communication unit is a central controller of a signal box and said at least one second 
communication unit is a decentralized controller of the signal box, Pedersen disclose wherein said first communication unit is a central controller of a signal box and said at least one second communication unit is a decentralized controller (see Figures 2 & 3a, para: 0003, 0004, 0005, 0015, centralized and decentralized control of signal/messaging device)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective time of the invention to implement said first communication unit is a central controller of a signal box and said at least one second communication unit is a decentralized controller of the signal box, Pedersen disclose wherein said first communication unit is a central controller of a signal box and said at least one


12. 	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nautiyal (US Patent 11,032,106) in view of Fisher (US Patent 4,941,089.)

Regarding Claim 26, although Nautiyal fail to teach wherein the at least one joint keep-alive message additionally contains, for each of the sequence numbers, a connection indicator by way of which the respective one of the sequence numbers is assigned to the respective logic communication connection, in analogous art, Fisher disclose least one joint keep-alive message additionally contains, for each of the sequence numbers, a connection indicator by way of which the respective one of the sequence numbers is assigned to the respective logic communication connection (see col 19, col 20, col 32, keep-alive message associated with sequence number and message Indicators w/r to sequence numbers as well.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective time of the invention to implement wherein the at least one joint keep-alive message additionally contains, for each of the sequence numbers, a connection indicator by way of which the respective one of the sequence numbers is assigned to the respective logic communication connection as taught by Fisher with the combined teachings of Nautiyal for the purpose of further managing effective communication setup 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3940. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3904. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
July 12, 2021

/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        July 23, 2021